-.




                                 190.8061

               OormtxulngSr 8. HO&~, bolne *a mmnbnmt by
               th@ 46th Leglslaturoto Art. PM79, 8. 0. S.,
               a nd h o lding l8 iollowr~

               1. That ma16 Aot 1s oonstltntlonal.
               S. Fhat liens taken bf Statr bankr are       not
                  lx m ipr t
                           r 0it8
                               m p r o r ido ~.
               s. Tia th
                      t elemption       iontafnd       inth e
                                                            Ast
                  lo   va lid.

               4. That 8 llw upon an ippluwnt Sr fxdtaempt
                  gwgla     +ltir it beoomeadeTote& to ram-
                          .
               s. ?hat the County Ol9rk 1s not lntltleUto E$
                  on mniountor tax paa mnder proteat anti1
                  md UL&SIJlf be iotrpdthat the tax ~18s
                  ri+truuy ooil0oted.
               6. Conolu&on~ or the8Stata Troannreron 9uen-
                  tlona oonoernlngthe Aot uo not nooeasarlly
                  bindingon the CountyFlork but oooupy a
                  p e2-8mde lituee.
               7. hpenrer or wlidnlrtarlng8ald Aot oan bo
                  paid by the Troawrar only'-on
                                              uarrant8or
                  the Oomptrollor.
               0. In oountlerrlhrrothr 0ount.yOlerka am on
                  a salary baalr the 5$ oommi#don allowed
                  County Clcrkm u&lor tha Aot aaoh oommlrr-
                  ion munt be plaood lntha salary iuncl.
                                                 ,


                           OTTICB Of l%R ATlDRRYX OERRRAL



                                                           Jane   10, 1939
                                                   .

     BonorablraharleyLookharf
     State Treawrer
     Aue.tin,Texae

     DearSir:                    Attention   I ET. Ii. YIosd# Stavean

                                 Oplnion~Ro. 0.958
                                 Ret Intarprbtationof 8. B. no.
                                       S4, being fm amea4mnt by
                                       the prwent loglmlatme to
                                      Art. 90470, R..C.S.,en4 rul-
                                       $   upon it8 oondituttional-
                                          .
                 UC hate raoei~ea our letter 0r xay 4, 1939, whw9-
     (n   mu   reauestour oplnlonIIIrraponw  to the ronwine
Eon. Ohuloy Lookhnrt,June 17, 1999, pge I:


              "1. Im the Aot of the Torty-rlsth
         L@rlaturo Regular Swmlon, orlglnatlnS
         As Somte Bjll Ho. S4, oontruy totho
         Oonmtltutlonror the step or wsa# or
         the united stat.87
                "4. UMu the unended lw are Stat.0
         b-km          rmm the pmymwit or thi8 taxt
                 ls*mp t
                   Im that portlon'ofluMiddon
         (a) o?hr~ amending statup .~ao&olbgow
         prorlsionm  o th
                       r lis
         ron&ltutlonalt eu0t.a
         @ation or lmtmnta
                             rotlon%ply to ob?l-
                                8oqureQ by llon.mn
         oropr lnl hrmor ~rloultural produob,or
         to uTMbO& Or rUUI bplMWti. *
              -4. fr an inaobtaanetmim maourea
         prlurlly by real ortato or rlattok   other'
         thM llTet8toek, iaX¶n or Qrioultural empa
         or produotr  or tam lmplawntn, buttho
         lMtrumeut fno1ud.rany on0 or thuo lwt
         ratlone ohattolr,mhonld the lertrumeat
         br exempt tznm tantloat

              "8. Should rum lmp1ementrbo ronmla-
         or& am ruoh bofora  they an wrd rot ttet
         purpwe? In lxplanatlon,whm traotorm, oom-
         blnrr, an4 other llmllarruohlnerurn aol4 by
         the manufaoturu to a dealor umler ondltlon-
         al ralos oontraot,should ruoh rraohlnery
                                                bo
         oonaldered'fern mohiner*, therebyrsempt-
         1% the inatrumantfrom taxstlont
                "6. when a pa   nt of the tax 10 made
         underp r o tr 8t,
                        lh oUPd th eCo unty
                                          Uler k
                                               wll-
         ingth e8tdmpthatr lTidUIOO luoh paynUt bo
         allorb the S% oommiulont
              .*I.The mot lta to atTho,Statr
                                   ,         Trrarurmr
         shall a8alnt the Oounty 010&s of th.Stata la
         drtelmlnln4what instrumentsare rubjeotto the
         tax proride in thim Aot.*   Under thin portion
         pi th6 statute, are the oonolualonrnf thr-
         Trearuraron 4wmral or rpeoifloquastionn,
         llther or both, bind-   on the Oounty Clarka
         lntha lnforouPsntof tha paymentof thla tut
              -8. Ttm mne1n404 rtatuto rtatoa Vhr
         stat0 Treasurer nhall rrcm tlma to time do-
         duet enoughmoney from Uir p0eeaa raodrod
         from the aale or Jwpn to par for the prlnt-
         lng Of mid atampa an4 the mallillS     or aal6
         stampa   to the Co&      Clerka, M&d money to be
         drduotodby the Stat. Treasurerbefore allooat-
         hg”,:,fun&s      rooe.lred from the ma10 of maid
                      Artlole 4371, R.O.S., rtatw '100money
         mhalP be paid out 0r the Treasury exoept on
         the rarrantr    of the Oomptroller.' Dose thlm
         portlonof the ltatuto oroatr a fund whereby
         th0 Treasurer *an doauot~43 fun48 rm ox-
         pour ltema, and llw allow the Comptmller
         to wrlto warranteior the purpose Of paring
         any expansritem arisingflpm the printlnS
         Of the ham s #iudmailing the ltanIp#to the
         County .Qler  & t
                                                                    .
     9


Xon. OharlayLookhart,June 17, lOSO, Pago 5


              -9. shall the l5$oomioalon allon              tha
         OOUOty   C16rb   ,-.TUt   t0 ti0   OORllty0010X-, f,lOL,
         in lotmtlaawhore aaoh otiloor la on a aalary
         beds, or should the County Clerk bo allow4
         ~t;~~~n  thlo oomladon a sl4dltlonaloompon-

         Section 9a or aal Aot -am           a8   r0ii0n:

              Vxoopt aa heroin otherwlcro   provide4
         there la hereby lerle4 an4 aoaea8e48 tax
         or TM IlOd Eeata on aaoh Ona BtmdraA
         ($100&i) tilicira  or fnotlon thoreor,
         otortho flrat Two Run&d ($200.00)Dol-
         lara, on allnotaa an4 obll@lona aaoara4
         by ohattolmortage,doe4 of trust,     moohan-
         io*a llon oontr4ot,ronaor*a lla, oon4i-
         timal aalaa oontnot an4 all lnatrumintm
         of a mimllarnature rhioh are flle4 or ro-
         0Ord.d in tha orrio or the CoMtY Clerk
                    thnf
         under the Ro letratldnLaws of this 8tato;
         ~m~ltld       no tax ahall be 1~106 on ln-
         itrumenta aoourlagan anmint of Tw Ruudrod
         ($200.00)Dollars,or leea. Aftor the of-
         reotlte date of thla Aot lxoopt ao horeln-
         after provlda4,no auoh fnatmmontahall be
         file4 or raoordadby any Oounty Clerk in
         thi.9State until them haa baaa mid         to
         woh lnatrumentatam ln lo o o r deno     witho
         the protlslonaof thra leotlon;prorUing
         further that shouldthe instrumentfiled in
         the offloo OfTthe dotIdy Olork be leourlty
         gf an obllgatlonthat haa propertypledged
         ar aoourltyln a.Statoor States other than
         Texan, the t8r shall be ba6Od upon tha
         reaaonablaoa.sh'rrluc  of all propertypledged
         in Teda In the proportion that aald pmprty
         in Toxaa baara to Iho total raltu or the pro-
         perty loourlngthe obligation)    ln4, provldiag
         furtherthat, 6xoOptaa t0 r6ndWdS or OxtOn-
         alob of ***rued Interest,the prwldono of
         thla lootion ahall not apply to lnrtrumemta
           iron ln renewal01’ lxtonrlonaor lnutrmnta
         eheretoforeatampedumlar the pavrlalonaor
         thla Aot or the ona amn4o+lhereby,an4 nhall
         not apply to lnetruxwntsgiven in the refud-
         lng of axlatlngbond8 or obll@lona where the
           reoodlnglnmtrumentor loourltyvta8lampaa
         Pn ~ooon5anoowith this Aot or the one uaondd
         hereby; pmvlUe4 fartherthat the tax larld
         in thla Aot shall apply to only one in6trumeot,
         the one of the groatest4enominetfon,     rhea
         ~weral lnstrumentmare oontemporanooualy       axo-
         outed to wouro ono obllgatlon;and prorlbatl
         rurther that when MOO atampeba8 pmviawl
         herein, an lnatrwnent~FI be reoordodin any
         number of oountlorr in th fa state withouta&n
         being a0 atamped. This rootlonshall not ap-
         pl to inetmmanta, noteo, or other obligationa
         taEen by or on behalf of tha Vnlta4 states, or
         of tha state of Taxrioor any corporateagenoy
         or lnstrume.ntallty 0rwo Unltod States,or nf
         the state or Texan in oarqlng     out a govarn-
         mental ourposeas lxpres~14in eny Act of COn-
3

           ..

    Eon. CharlayLookhart, ,yune19, 1999, pgo 4


                      SI afthe Vnltad Statam or of tie I44lola-
                  f”urn or the atato or Toxar,nor ohall tha pro-
                  rlmlo~,of thin emo tio   ln
                  or lxmtrumontaleourob by
                  hrm or lgrloultarslpro4uot8,or to
                  atook or farm lmplWnt8, or an lbatmot or
                ' jmtl~ont.
                         .I$ thaa8onnta~onra4 b M lm trment
                  18 not lxpraasa4 tbamln, or i r any put 0r
                  the lourlty doooribodin an auoh inatru-
                  mat lppars to be located, d thout the State
                  or Toxaa,   the Ooanty Olork ahall xmquiro
                  pmof by wrltton afflCarlt8of auoh faota a#
                 ‘may bo nooorrary to datomlno the amount of
                  the tax duo.*.               ?
                                                                   i
               we ahall rlmt laanra onraolrooto yoaithlra pea-
    tlon.   Artlola I?.,
                       Eootlon 1, of the Conatltutlonof Tona TO-
      uirao that *taxationahall be @quo1 an4 Pniform. All groper-
    O Ln thin 6tata rhothor owned by aatcrral~ oroona or wrpora-
    ti ona other than mnnlolpal~aball be tare4 Pn pmpor@on to it.8
    value whloh #hall be aooortalnodaa ray be provldadby law.*
    Art1010 8, Seotlon 8 of the donatltutlohof Texan proTl4.6
    that *all oooupatlon taxoa ahall be equal an4 nnlforrm upon
    the acme alasa of.aubjootealthln tba limlta of,thi authority
    loTylf& the tax." After pmrldlly fbr ciortaln~kmmptiona,
    maid 8ootlon 8 0r Artlol* 8 aonolu4saM r0ii0af    ; aAn4 all
    law lxamptlngproperty from taxationothsrthntho propoty
    abore mantlonedshall bo null anb tota.*

                  Artlolo 1, Sootion S of the Btato Oon&l&lon      made
    ma rollowar
                       *All tr ee nm    when th e yr0m l room
                  compact,   hero apuai rights, and no mn, or
                  met of mon, la lntitloa to lxolel~o aapar-
                  ate pub110 e.molumenta.   or prlrllo&ea,but
                  in oonoldorrtlon   of pub110 aarvlooaP
              It la pmri4ti in lal4~Aot that it ahall not lppl
    to mobllaatlonaorlaatnm8nta asoured by liona oa orocm lni
    farm or iigrionltnmiproduotm  or to liT#btOOkor farm &lo-
    menta.* The questionthua proaontodla whether the ampt-
    ton of lion8 appdn ompa and rami or lgrloultuml produotaan6
    llraetookan4 fsti lmplomentais violGive of any or all of
    the above oonotltutlonalpm,rloi~a.
                 The aomptivn la otloot oonstltutaaa olaaalfloatlon
    r0r tajratlon    purpoaea. Aa affaotlngthe power oftho loglalm-
    tmo to make auoh olaaalfloatlon      we baooma oonoormd. with the
    question ia to whether thla tax la one upon prOpWty or 18 a
    pri~llagoor exolao tax. In aome rospoota lt must be ydmlt-
    ted that tt lmaoko of a property tax, partloularlyat the bo-
    &IS.~AL~,   adit     palau    that "Theo la hamby lavlsd and
    a8sesaeUa tar Or tbn OM$O on each On6 BandrodD01lnraor
    fraotlonthereof,over the rlrat Two Runarea Dollara, on
    all notes and obllgationmaeouradby . . .* Howwor, it oon-
    talna titherattrlbutoaof a prlrllegeor oxoloo tax. In 4
    annlay on l%xatlon,4th Ed. 8379, it la lald that watunp
    ,thX+B UO    a rOL¶E Or OXOf   tar.  t!hey are gO0OrOlly  &VOWd
    by $ho r&ercll Govammcnt althoughthoy may be impoaoil        by a
    atato.W mm        the Supreme COUP% of the Deitetl  statal in
    U'homas   v. Vnlted Staten,192 0. 9. 36S, 4R L. Ed. 481 S4
    a.,,ct..  506, aald that %tamp taxes ordinarilyam l      xo~ao taxe8.W
       ..
Hon. CharloyLookhart,Juue 17, 1939, Pago 5


            In this A& the tsx is wlleotod only throuShtha
 as10 or atampa. Thsro is nc oooaalonfor the umhsss or
auoh stsmpa nnloas s gemon dos~ms to lTsl1 hiIlFalfof
the MO of the publla rooorda.        Than ths stamp is plaoed opon
the mortgsgo a mlvldoncoof the rleht to raoord,athsr thapl
upon tha obljgstlonawurod.        Furthermore, when l prt ofi the
           fanning.tholoourltyis looatadwithoutthe state,
           rovldu for an lpportlonmsntofths tax in propor-
           donolnagan intent on the prt of the lo&lslsturoto
make ths tsx pmbrtlonatm to the ralus        rwelvad fmntho     nab
of ths rooords of thinState. It this mro a tax apon!-tho
note soonrod,auoh sn spportlonmontrould be hsrd to explain,
The Aot lpooffloallypmrldoa that one ltsmplngshsll be our-
flolsntto antltloan instrumentto Es rooordod in any aumhor
-of oountlsain the Etato, a pmvlslon whloh waald be entirely
usslosalrtha tax wore upon the note loourod, In mapport of
the poaltlonthst it is a. rlrllem t&x, wo alto ~laaanaorr           .
T. cooaalo, 859 8. w:59, &.        ~urthermoro m beliOT0 that
this wnatmotlon      should b8~ given the Act h 8id of it8 eon-
ltltutlonsllty~                             .J
                   question,the Laglslatorohss ths power to
                        in abtbzminin~   wh0t lh3n be and what.
 lhsll not be tarsd. About th0 Only limltstfonon thl8 pomr
 la that ths maPI ahsll not be lxam$aed oaprloloualysn6 sr-
bltnrlly. As maid 1n~Cwloy on Bxatlon, ~01. 1 4th be.,
01, psrtloulsrolasslflostlon     la proper where bsaod on a rus-
on and not purely lrbltrsr        There must be a reason for the
lla88lrio8tiona sdintingu.r   oh9d rr0m mu0 aoolaenta wh im,     oa -
p r iOO 0r TindiOtiTMUS.     Clear and hoatllo dlaorla&stlons
 aanuot be rado tinderthe &be of olasslfloatlon.A dlsozlm-
lnstlopls not srbltrsryof oouroo whore baseU on sound rms-
 one of"publi0polioy. On the other hsnd, while thsrs must
 be a ruaon for the als8aifl~tlon, the raaaon noed not be
a good one and it ls&mnstsrlsl that the atatuto la unjust.
 a0 tort la not wi8a0m but 6Oba ralth ln tha olaaslrlostlon.~
 pp. 914-914. WIO LoglaXataro ham a bmaU dlaorotlonln the
mttor 0r alasslfloatlon.w     p. 916. ~C1saslflostlon     for tsx-
 ltlon is not rOTlO~bls by the oourts'hnloaspalpablysrbl-
 trsry.~It la no lbnoern of the oodrt whether the olasdfioa-
 tlon 1s tha wlsost or the boat that oould be =a.. The ol~sol-
 floatlonneed not be reasonableand proper looordlngto the
 judgmentof xwlawln@ judges.butthe wurt must.boable to
 au that the lo slatorr 00uia regard it so rsssonsblema
 proper dthout i? olng rlolanosto oommonluIaeha p. 916.
 ~Diffaroncoin the urn0 of pmpertlu       ss wallas lnhersntair-
 tarsnooain the kind of pmportlos may be the .baolaof ol~sSl-
 rloat$onP    p. 919.   61 0. J. 126; 12 0. J. 1153; Cooloy on Tsx-
 atlon, 4th ea., vol. 1, pp. 912-914,915, 916: City of Hous-
 ton T. Bsker,.17SS. K. S2Ot WoathorlyInd. Sahool Dlst. T.
       a 41 S. W. (2) 445; Texan Co. T. Stophum, 105 S. W.
 %v4b     Tax. JUr. 8S-64.
          In tha oaso of Louls~llloOas a Slsotrlo00. T. Cola-
man; 277 'V. 8. S2, 4S 8. Ct. 42s. the KentuOkysra'tamp
                                                      atatuto
wss andsr attack because of olsimod dlsorimlnatlonin sllow-
lng oartaln lxsmptlona,alar (1) it aid not a ply to lnatru-
manta maturingin lass than fire yearn, snd.(2f SkOrt,$agOSto
bulldingand loan asaoolatlonsware lxsm>tad. Ths Suprsmo
court followed the Kentnoky Court or Appeals in Xiddondorf
T. Coodalo,259 8. W. 69, snd ho14 that thd 6xemptiOn Or
buildingand loan aesoolstlonmortSag*swas s TSiidone. How-
ever, in a ffT0 to four decisionit hold that the statutewas
 maonstitutlonalon the fixat gmrmd urged, that da, that the
  Tying of the tax upon.thoreoordlngor instrumentsmturlne
   moorsthan riT0 yearn,whlls 6xWiipting  those Insturing
                                                        in
Eon. CharlepLookhart,Xune 17, 1939, page 6


1068 than flro yean, aa an arbitraryblntlmflon. Ur. Juarb
tloe guthorlud wrote the majorityoplnlon. Juotlou Ifolmm,
Bran6olr,8anfOivl an6 Non. dl~*ento6.
         mom tllodlmaentlngopinionof flutlooE0lJsel,
                                                   wo
Quot.:
                    ..
               There lr a plain dlmtlnotlonb&wean
         large  loam seourodby no#otlablobodlm
         and mortgagu~that    am11 l8oape tautlon,
         md mall orm to noody iorrowerxfor whloh
         they giro tholr perronalnote for a abort
         tonn and a myt agr of tholr home. I ham%
         lythlnk ltwo Ilf  6 br doal that the large
         tranaaotlonmof tho monof mrket raasonabl~
         mar bo subjootodto a tax from rhlah mall
         onem for privateno ed   a re
                                    lxemptd. The
         L4glrlatureof fontuokyWtor earUul eon-
         Aloration har dooldod that the 6lxtlnotlon
         ix oloarlymarked when the loan la for 10
         low a term ~LIflro mars. Uhatoter doubt
         I may i~q,,f~Oortem~
         ==a*                    ,
         From the dluonting oplnlonrrltten by~uatioo nran-
aoh, wo Qme.1
              The statutedlaorlminaterbotwoon
         long and short form loans aa lb jeo tl) of
         taxation. A loan rturlng ln 60 pontha
         o r mDr e
                 wouldb o lubjoot to the tax, nllere-
         la one maturing ln 59 months or lou,    but
                    llmllxr in all nspeota woulg
                  The alxtlnotlonbotwem long-tonn
         and xl&t-tennloanx m with dlffore~~ou
         In jlold ior xoourltlorotherwiseiaontl-
         oal in oharaoter-- lw on0 rantlllar   to
         szey     lnristmcmtbankora ana tholr
                    Did the KontuofI LaglWn!o&
         adopt& that olamalfloaton for pur
         of the mortgage rOoOrdlngMI, 0x0~ tha
         bound8 of that *da0 dlroretlonin leloot-
         lng the lb lotx of taxation*whlohthla
         oonrt unot iens, as a00lana ~JILake Super-
         lor Hlnar T. Lord, t71u. s. 877 68e, 46
         8. ct. 627 (70 L. X6. 1095). a0 io aa tho
         hato *refra$nnrr from olear and hostT lo din-
         oriminatlonagainst partlolllar  permom   or
         olaaxra*?
              ~DlaxrifloatloMbaroh xolel ;nbpet-
         ~1  dlfiorqnoea no gnatrr  thnn da     -            .‘.:
         tween l loan maturing ln 59 iwmthm orloxx
         and on0 maturin in 60 month or more, hare
                        &   -7   fidam   of leglala-
                In Cltirens'TelephoneCo. v. RIllrr,
         8139& 8, see, 529. 55 8. at. 833, 87 L. rd.
         ltO6, it war x.x16that ln taxationthere ix
         l broaarr power of olaaelfloatlont* in,
         xome other lxorolao or legixlatfona.
               ~8eoamo tho long-tenaloana ara oom-
         manly represented by negotlablmWQPon .
         bonds aa are ae0rueaby a dead or trust,
         reglrtratlondoes not ai6010seto the as-
         ~0aj0rs  WOOthe holder6 or the neourltle~
HonorableiharlayLookhart, J-8      17, 19S9, Ma    7



                  tw  frequentlylaoape tamtlon
                  Laylngthomortge+grraoor6.l~
        sax oxuy upon tho long-teamloam tads  in
        some maaauro to nauoo the ai8dTMtagO an-
        &or whloh tha ahort-tom borroworlabora.
              *At what point the llao ahod. be
        gram botwaonshort-tentand long-tam
        loans lo, oi lourao,a mattar or rhioh
        oven ma lonrenont with all the foot8
        ~8)'raaaombl~ difior. l&or0 ma muoh
        6ltiaronooor oplnlonaonoarnlng     thlr
        in the Kantuob Laglalaturo. The bill,
        as rooomaendad by ma tax oomalaalonl
        and aa lntmduora in the xouao, examptod
        from the tax han In ueatlononly amoh
        mortgagaaa slo o ur ea y e b t*.a amtur -
        lagdthinthrao ~aara       ~3 it lmpoa0aa
        tax oi t6 oenta for $1 0. In tho Baa80
        th ob ill wqa a mo nb l80 no to lx a mp t
        loans vturlng in leaa thnn tlro yaara.
        IIIthe i38nato, tho Hoaao bill was amnde6
        00 aa to mau08 tho puioa to three you*.
        mh~.raruaaa         to oonour in the Samto
                      T hsuuk
                            e r o o ol     do    a
                                            qh;h:fe-
        apon the blllma paaae6 grantL              -
        omptlonoflodna mturlng dthln fiT8 ,aara,
        but With tho Nt8 MaUOed t0 go OQtSe Th%Y
        wo h~owthat lnraklq      this partloular
        llaaalfioitlon'thore   ma in fiat Ut'oxor-
        Oia8 Or i8giaiatiT8   )lld nt an6 dlaoratlon.
        mraly   Vi8 partloular0r aalrloatlonma not
        luoh IS to produde (in law) *the 8aauabptlon
        that (it.) Woo ma0 in tho a8r0180 Of la&a-
        lotiT jud@ant and dlaoratlon.*       Sea Stob-
        blna T. Rile,, e68 U. 8. 157, 14s, 46 8. Ct.
        464, 4Z6 (69 L. Lb. 864, 44 A.L.R. 1454).
        mother tho rxerolaoraa l daa onola not
        our oonoern.
                Vhat it war pondaalbl~ for KentaoQ,
         ln lar,lnglta amrtgagorooordlng tax, to
         wk. looountof the pmbablllt,that’oar-
         t8l.n  ty p o o r mortgagewo u ld la o a p ofurther
         tautlon, la not opan to boabt, %ktaon v.
         Stat8 Comptroller. SS4 U. 8. Wig, 1235,U
         8. ct. 45, 65 Lans. Ch. M. 170. There la mbun-
                                 Laglalatureno justi-
                                   the bulk bf tholong-
                                     tho gonanl property
         tmx,   while aoat otthoao ror a lhort-toxm
         r0uia no t. That the ahtuto       tax88 oertala
         ldn term loams whioh, booauaoof thalr aM-
         lar4‘ ty in other reapeotato thoao for a ahort-
         tom, are likely to be anbjoota6to tho atato
         pr0p0rtytax, w0lrla     not rwau the atatatain-
         valid oven aa applied to tha. Comparo Cltld
         sanm* TalophonoCo. 1. P@.lor, fZ9 Il.8. Se2,
          Tzlz,53 8. ct. 853, 57 L. Ea. 1806. uboroTu
          thallno might bo drawn, tho ahtuto would
          lomatlmeao p o r a toanjaatl     at auoh o o o ma -
          io na lindanooa 0rlnjd      I’oe would not ranbar
          the alaaalfloatlon    lrhltnry. + + l*
         In rlew of the ohange in tho panonnal and tan r
or tha supram court, it la not atoll lmprobablathat 4" f . "h
tha O~SS of Loularlll~ Can &+3ootrlo CO. T. Calm,    anpro, c
.:


     ’ ‘.   Hon. OharlayLookhart,June 17, 1939, pegs 8

     .~.
      ..:had not boon praaantaduntllnow, fmatloa Brandela~opinion
       i.would be that ot the majorityand Jutloo        Sutharland*aopln-
         ion the dlsaontlngone. see alao,Burt 18. oooper, 110 9.r.           ‘:
   "  '
., ..+‘Z,(Ed)  S96,  Stats vs.  StanCold  011 Co..  107 8. 1. (EU) 630,      s
     ‘.. Gerald vs. Smith. 5.68. k. led) S47.
     ‘1
    *?             .To ho14 the lxamptlonIn the proaantatatuto unaon-        ”
      i ltltutloualmuld be to ltrlka dorm the whole atatuto in our
     ..c 3%02atn&ta  For to onao th alxamptlonrould be to awe11 tha
                              to an oxtaut quits plainlyBIT& intonaea
         an&~8      the rtatute to 4 meaning never lntanda0b ,t&L:~la-
                 . Tho exemptionproviso oannot bo loverd d
         t$aa~l~lme      greatlylffaatlngthe maanlng of tha statute
                     . Us do not ballavathe languageo? Sootlon E
         would save tha statuteif the oxam tlon be danled. SO C. J.
         647-S; Danlal T. Larsen, l& 9. W. 7S) 886, Fem.; 6 Rawle C. L.
  .      ueo(  5sxar ao. f. uudau, 895 8. w. 478, at p. 4se.

                    Thea ltat8ta has bean passed by tha Laglalaturrand
         8lgna4 by t&a @overnor. We are not lp a r a to     d a nya sa a mt-
         tar of .lawthat the LeglalEturaaofer arbitrarilylnd raprlol- .
         oualy in uklng the alaaal?loatlon that it Lad no ground
         saoevar      for making the dlatlnotion,and tlat     tha Aot la
                  Rvary reaaouablolntondmantshould be inhleaa       in
         *ato; of the oonatltutlonallty     of ffm Aot. Perhaps,   the Lag-
         lalaturaraw a reason for oxam tlng mortgagesSmm the tax
         whw the 8eo u r ltY  la lo 01080 L the aoaraa a? raw amtorlala
         for both rooa anh olothlng;or, that the meourltytom&g
         the basis forth8 ammtlon la f raglle.ronderlnu the use of
         the moor-48 lass valuaabla;    or, thaf thi aaourlty~laof luoh
                                         lro maao for
         a netu r a that loans th o r eo n             shorter parloadsas
         a general rule than other loana, oaualngthe 08s of tha
         reoqrdato be of leas talao.
                    ‘Wa hETo not marlooked lwh oases as Lo881
                                                               3.”
            IXughea,l?44S. W. 856; Rx parta Falaon, g4S 8. W. S4 ,  .
            SouthernPaokxgtCorp. T. Stat0 Tax Oom., 164 80.45, Klaa.,
            and are amem    0r ths aarlouanaaaof tb   pueatlonpraaant-
            ld b the above olaoal?loatlon.Bowever,the praaumptlom
            are 1n favor of the raaoonablaneaaof the olaaal?loatlm
            aud the oonstitutionalltof tha Aot.   We answer y0urthta
            puastlonin the lfflrmatIva and tha ilrat in the naptha ,
                     WD know of no gorarnmantal porpoaa u lx p r a a a inid
            the Abe of the Laglalrturaof this Stats being oarrid     out
            by stats banks. The feat that thoy am inoorporatd     under
            the laws of Texas does .mt make them stat. lganolea. We
            anawar your second puaatlonin thennabatlro.
                     ~xauptlonaam to bo ltrlotly aonatraad. Oar aua-
            wer to your fourth questionla in the negatlor. There oould
            be no ground whatsoevertar a olaaal?loatlonnbloh mid re-
            quire th8 aymentof a tax upon tha reoordatlono? a mort-
            gage upon’P10,000,00worth of automobllaa;8na at the same
            time exempt a aompnlo~mortgaga upon 410,000.00worth u?
            automobllaaand )l,OOO.OOworth of oultlratoraand planters.
                     rn offoot your fltth questionaaka whether a mrt-
            kge upon lmplamantawould be ontltladto tha exsmptlonwhan
            ouch implementshare never parsed into ths hands of’onawho
            la cuing or till ass the lamo ?or farmingpurpMe8. KxeJnpt-
            lone muat bo ltrlotl oonatru&, and ona who olaima fh8 baua-
            ?lt of an axemptlonL a taxing bill must brlug himself olaar-
            ly wlthln the axcmptlon. In our oplnlon,the lxaaptlonof
            Tams implatmut4ma inta&ad to apply tolmplmnta wad for
Ron. Charloy Lookhart, Juno 17, 1939, pge 9


fencing  parpo8u     and as never intandd to apply to an in-
plmnantv&lob haulnwar eoma into the ha&la e? a        raon who
woulddevote it to a farmingpurpose.       Tha lxamptron 11 aanl-
fa0tly intendedas an aid to a 0a??eringand vital lnduatrp.
No luoh aid would be lx to nded  by favoringa llon on UI lm-
plamant rhloh may never bo sold,    or, even if sold, novar put
to an lgrloulturalus.       I? devotedto muoh a use, a IOX%.-
g0ga upon It rould bo axampt fromthe tax, whqther thaomer
and m0rtgegorla 0 ?miM or a pro?asalonalor bualnaaanu
haring fm~bg     interenta,   The Ola* la tha t0x aoltot0r
wdar   this Aot.   ‘Lbe bunlen would be upon a parson olalaing
;y uamptlon to matlafy the Olark that ha la lntltladtharo-
   .
         ‘Pha Aot protidaa that  Oouaty Olerk0 shall be lntitlo d
to rataln aa foes of offloa ?or handllm aaoh atams 5$ of the
mo unt o fmo ne yreoalrad fr o m(ha sa leZ?auoh lta ii~*,’
                                                         prorid-
ad ruoh foe for any one oalandarlnonthahall not lxoead one
handre6 dollara, 88ld S$ to be ?etalnedbytho’eoonty Olerk
WhSn ruaittlly: to tha Stats Troaaurar. The mb     ti tho atsmpa
la only l step in the oollootlonof the thx. I? the money ti
plaoad in mupanes, mnd lt shouldaubaeqaontl developthat
the tax ‘(Asmt due, eml that the plaoingof tha atampaon the
inatrmuantwas mt naoaaaary,    than the party paying the tax
and pltiolng the stamps on$o dootwsant would bo antltbd to ra-
oaver the ?ull awount baok. In sash au event there ham bean no
sale of the stampsdthln oontamplatlono? the ltatuto. T%o
atata h0a no t l??aotuallyraoelTe6the money for tb0 stamps uu-
tll it baa been tak0n ?mmWS      lua p a naM aOOlmtQd d8lherSd
to th8 State for stats purpoaaa.   Our answer to your l1rt.h
quaatlon,thercfora la that the County Olark should not be
allowad th? S$ oo~aalon ‘iorsellingthe atempa until the
on18 has become ?lr.al~that la, uutll it has boon da?.lnltaly
dOt0rmlnedthat the sioneybo88 not belong ln tha luap0naaao-
oount but will go into the gaarral traaaury.
         Tba Aot prorldaa that    l$ha Stats Trmaurar shall no-
almt the Qounty Clark8of the Stats in datenulnlngwhatln-
atrcnnqntaare aubjaotto the tax as       morid06in thi8 A0t.m
Our a nswer tc y o urlaTenth p a B StiOf
                                       na that the oonoluaiona
of the traasureron ouch would mt be 00nOlMlv8 but would
oooupy only a persaoaalra  attitude. Our answer to that puaa-
tlon la thereforeIn the nagatlro.
          Acl.ddrsaalngouraaltaa60 year llgbth puestlm, wa
would point out that Art1010 4371, R. 0. S., provldaatlmt
*no money shall be paid out of tha traaaury lxaapt on tha
wairhnta of the Oomptrollar.* It la our opinion that E. 73.
lo. g4 and the above Artlola 4371 would be oonatruad together
so as to lva l??aot tc both of them. That part of 8. B. Ko.
24 prOTie L g that the State traaaurar “shall tnm tlma to
tiq aehot     enoughmoney from the prooaada raoelradfrom tho
sala of stamps to pay for the prlntlngof maid Stmupa and the
malllng of said stamps to the Oounty Olarku, aat6 money to be
doduotad by the Stats Treasurer before a1locatlng the funds
reO8iTOd  from the solo of said  stamps*,moans that tha prlnt-
lng and nalllng of aald stamps shall be flrurnoad  upon warranta
drawn by the Oomptrollar@nd tha amount tharao?&all be da-
duotad from the prooaedaraorlradfrom the aala of stamps
and after suoh daduotlonthe balanoashall be allwated to
its ultlmatoaouroaa.
         With refarenoe to your’nlnth uaatlon,we beg to
adrlaa that the l5$oommiaalonallowed % e Countj Olark
Eon. CknrlayLookbart,June 17, 1939, Pago 10


w0ula nooo~aarlly into the salary fun4 lathoaa aouutlea
whore the County 0rerk la paid on a salary baaia. Artlole
5913e. Saoflolu1 and 5, R. 0. 8.
                                TOUPS   TU, tIU1,




        Thla oplnlonhue boon aonaldaed In oonfuenoa,
lp p wTdma hereby ordord roooraed.
                        /a/    UERALDC.YAHlP
                               ATTiXU@T@RRDUL OF-8